Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2020/0366928) discloses inter-prediction that performs DMVR when temporal distances TD0 and TD1 (POC differences between the current picture and bi-predictive reference pictures 0 and 1, respectively) are equal. Such prior art does not disclose, however, performing template-free bilateral matching based DMVR (including determining positions of a pair of first and second reference blocks (from first and second reference pictures and based on first and second initial motion vectors, respectively) from a plurality of pairs of reference blocks based on a cost comparison between the first and second reference blocks to produce first and second refined motion vectors associated with the positions of first and second reference blocks, respectively) and that this DMVR performance is conditional based on whether such temporal distances are equal and whether a SPS or PPS flag signals that the DMVR procedure is enabled (see Applicant’s response dated 7/5/2022, p. 10-11). 
Specifically, none of the cited prior art discloses:
…
performing a decoder motion vector refinement (DMVR) procedure for the current image block, in response to determining that a plurality of conditions are satisfied, wherein the plurality of conditions comprises:
a value of a flag which signaled at a sequence parameter set level or a picture level, indicating the DMVR procedure is enabled at the sequence parameter set level or the picture level: and
the first temporal distance is equal to the second temporal distance;
	wherein the performing the DMVR procedure, comprises:
determining positions of a pair of first and second reference blocks, from positions of a plurality of pairs of first and second reference blocks based on a matching cost criterion, wherein the positions of the pair of first and second reference blocks includes a position of a first reference block that is of the first reference picture and that is determined based on a first initial motion vector and a position of a second reference block that is of the second reference picture and that is determined based on a second initial motion vector, wherein the matching cost criterion is based on a cost comparison between the first reference block and the second reference block; wherein a first refined motion vector and a second refined motion vector are associated with the position of the first reference block and the position of the second reference block respectively.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-2, 4, 6-7, 9-11, 13 and 17-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481